Citation Nr: 0004093	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-47 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954 and from November 1954 to October 1955.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to an increased 
evaluation for the veteran's lumbosacral strain.  The 
lumbosacral strain was initially service connected in 
November 1955 and assigned a 10 percent evaluation, the 
current determination of the veteran's level of disability as 
the result of the lumbosacral strain.  The veteran perfected 
his appeal in November 1994 and the RO has afforded him 
multiple hearings to assert the circumstances of his claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  It is reasonably probable that the veteran's lumbosacral 
strain is manifest by no more than muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 20 percent, and no more, for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.9, 4.71a 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Medical History

The veteran served on active duty from November 1952 to 
October 1954 and from November 1954 to October 1955.  
According to service medical records dated November 1953 from 
Osaka Army Hospital in Japan, the veteran had an "old back 
injury, due to accident, EPTE [existed prior to 
enlistment]."  A clinical record dated April 1954 reflects 
that the veteran was diagnosed with degenerative disease of 
the L-5 and S-1, mild, due to old trauma.  The examiner 
reported that the degenerative disease was caused by an 
automobile accident in 1942 in Alton, Illinois, when the car 
in which he was a passenger went off a 10-foot embankment.  
The service medical records also indicate that in 1949 in 
Edwardsville, Illinois, he was a passenger in a car involved 
in a head-on collision and once again he hit his back.

An X-ray of the veteran's lumbosacral spine in October 1953, 
while he was on active duty, showed that the first sacral 
segment was situated high between the innominate bones, which 
suggested some tendency toward lumbarization.  The neural 
arch of S-1 was partially fused.  The changes were more 
extensive on the right side where conspicuous bony spurs were 
present.  The remainder of the lumbar spine was not 
remarkable.

During his first tour of active duty, the veteran underwent 
an operation for a right inguinal hernia in Korea in 1953.  
Since that time, he had intermittent pain in his low back 
radiating into his legs.  The veteran was seen by a military 
psychiatrist, who felt that many of his complaints were 
psychological manifestations of fears he had for the health 
of his father.  Although the psychiatrist felt that the 
complaints were hysterical in nature, he reported that no 
psychiatric condition was present and the veteran was fit 
mentally for active duty.

Service medical records reflect the veteran reported that 
while he was on his second tour of duty in Korea, he fell 
while carrying food rations and he was flown to an Army 
hospital in Japan, where he spent a few months before 
returning to active duty.  The records note his back 
complaints and history.  In July 1955, he was referred to a 
psychiatric clinic for evaluation of the functional overlay 
of his low back complaints.  The examiner commented that 
while there was considerable functional overlay there was 
insufficient material to justify a diagnosis of 
psychoneurosis or character behavioral disorder.  It was 
recommended to separate the veteran on the basis of objective 
organic findings.  Physical examination in July 1955 noted 
the range of motion of the lumbosacral spine was within 
normal limits and there was mild muscle spasm without 
localized areas of tenderness.  The final diagnosis on the 
physical evaluation was lumbosacral strain with 
characteristic pain on motion.  He was medically discharged 
from active service.

At the time of his separation from service, the veteran filed 
a claim for service connection for his lumbosacral strain 
which was granted by the RO in November 1955.

During a VA orthopedic examination in October 1956, the 
veteran walked without a limp and he had no difficulty 
undressing or climbing onto the examination table.  He was 
wearing a lumbosacral corset.  Movements of the spine were 
free and unrestricted in all directions and the spinal 
muscles were extremely well developed and showed no evidence 
of atrophy, fibrosis or contractures.  The low back signs 
were negative and the veteran was able to hyperextend the 
spine in the prone position so that his head and legs were 
off the table at the same time.  The examiner noted the 
veteran's medical history from service including the 
diagnosis of arthritis.  The examiner reported that the 
veteran had no clinical orthopedic disease found in the low 
back and there was no lumbosacral strain.  Based on this 
examination, the RO, in November 1956, reassessed the 
veteran's lumbosacral strain at a noncompensable evaluation.

A clinical record dated May 1958 showed that the veteran 
reported a long history of low back pain with radiation to 
the right leg.  Apparently, a neurosurgeon had recommended a 
corset in lieu of a myelogram.  The examiner diagnosed low 
back pain of undetermined etiology.  In response to this 
report, the RO again assessed the lumbosacral strain as 10 
percent disabling in September 1958.

The veteran underwent a spinal fusion operation in April 
1962.  Although the operation report does not reference any 
incident that precipitated the operation, documents later 
associated with the claims file, discussed below, make it 
clear that this operation was the result of a bus accident.  
The surgeon's postoperative diagnosis was lumbosacral 
arthritis.

A VA orthopedic examination in June 1971 revealed normal 
vertebral column alignment without spasm or edema.  The 
veteran was able to forward flex his back so that his 
fingertips were approximately three inches from the floor.  
Lateral bending to the right and left and back extension were 
not limited but were mildly productive of subjective 
complaints and discomfort.  Lasegue signs and straight leg 
raising signs were negative bilaterally.  The veteran's gait 
was not grossly impaired.  The examiner diagnosed a history 
of lumbar laminectomy and fusion procedure, manifested by 
slight back limitation.

A letter dated March 1974 shows that Leonard F. Todd, M.D., 
felt that the veteran was permanently totally disabled due to 
his low back symptomatology.  Enclosed along with the letter 
were records concerning the veteran's admission to a hospital 
in January 1974.  Dr. Todd's impression was acute lumbosacral 
strain following lumbosacral fusion.

According to a private clinical report dated April 1975, the 
veteran underwent a lumbar myelogram at that time.  The 
clinical report by Howard R. Beemer, M.D., reflects that the 
veteran was admitted to St. Joseph's Hospital after 
developing increasing back pain the month prior to his 
admission, and he subsequently responded poorly to 
conservative treatment.  Because of this slow response, Dr. 
Beemer stated that the veteran underwent a lumbar myelogram, 
which was performed without complications.  The veteran 
gradually improved to the point where he still ambulated with 
a slight list, but he was moderately comfortable.

The veteran has reported that he had been involved in a bus 
accident in the 1960's.  In a letter dated November 1982, Lou 
R. Schmidt, M.D., indicated that "this resulted in some type 
of back injury, but no fractures of the spine."  Dr. Schmidt 
then referenced vertebral disc surgery the veteran underwent 
in 1962 and he reported that the veteran still had low back 
pain radiating down the posterior aspects of both of his 
legs.  The veteran did not have lower extremity paralysis and 
he did not use a cane or crutches.  Dr. Schmidt reported that 
the veteran last worked as a laborer in a sewage plant.  On 
orthopedic examination, the veteran was wearing some type of 
external "nerve stimulator" with pads pasted on the back.  
His posture standing was normal and his gait manifested a 
slight right-sided limp.  The veteran was able to walk on his 
heels but not able to walk on his toes.  He was able to sit 
and stand without difficulty and he hesitated slightly before 
engaging in a supine position.  His squat was normal.  
Inspection and palpation of the entire spinal column and 
paravertebral structures was normal.  It was noted that the 
veteran limited his flexion to 30 percent of normal.  
Extension, rotation, and lateral movements were reported to 
be normal.  Dr. Schmidt's clinical impression was that the 
veteran had a past history of lumbar intervertebral disc 
disease with disc surgery and lower lumbar fusion.  This 
resulted in limitation of flexion to 30 percent of normal.  
Dr. Schmidt's evaluation of the veteran's functional capacity 
was that his sitting, standing, and walking were normal for 
regular time spans and bending and lifting were limited to 30 
percent of normal.

A transcript record by P. R. Flygt, M.D., shows that the 
veteran was examined in September 1983.  The veteran reported 
that his back pain had began prior to his medical discharge 
in Korea and it had become a problem again in the 1960's 
after a bus accident.  Since that time, the veteran reported 
that he had fairly constant low lumbar pain radiating to the 
front and outsides of his legs.  Similarly, he had neck pain 
for about 20 years that had seemingly started after an 
accident with whiplash.  The veteran's lumbar range of motion 
was forward flexion from zero to ten degrees and lateral 
flexion from zero to ten degrees bilaterally.  However, when 
the veteran was asked to bend over for a rectal examination, 
his lumbar flexion increased to zero to sixty degrees.  Dr. 
Flygt stated that the veteran had active problems related 
historically to previous accidents and osteoarthritis.  He 
also reported that there were some objective physical and 
radiographic correlations with the veteran's symptoms, but 
that they were not well proportioned to the symptoms.  His 
opinion was that symptoms of this degree raised the question 
of a complicating chronic pain syndrome in addition to 
whatever underlying disease was present.  Dr. Flygt reported 
that the problems identified by the examination had 
apparently been stable over a period of time.

According to medical consultation report dated January 1984, 
the veteran began to suffer from an occupational regression 
in 1970 after suffering from injuries while employed by the 
Overgard Construction Company [sic].  Albert L. Fisher, M.D., 
who wrote the report, did not have access to the details of 
the veteran's injuries at that time.  Dr. Fisher indicated 
that the veteran had worked in a bakery and drove a cab prior 
to 1960, at which point he drove a bus for three years.  
Examination of the veteran's spine revealed that his spinal 
column was rigidified with abolition of the normal lumbar 
lordotic curve.  The veteran complained of stiffness and pain 
throughout that area.  The neurologic examination was 
negative for hard, concrete signs of abnormal neuro-function.  
Dr. Fisher thought that the pain described by the veteran 
seemed to be osteo-arthritic in nature, and while it probably 
did affect the nerves through episodic mechanical pressure on 
the emerging rootlets, accounting for the previous diagnosis 
of radiculopathy, it did not represent a primary neurologic 
disease.

A VA examination report dated April 1994 reflects that the 
veteran had forward flexion of 70 degrees and extension of 20 
degrees.  He had lateral bending of 30 degrees bilaterally.  
He walked with his spine slightly flexed and no limp.  The 
examiner's impression was low back pain, spinal stenosis and 
previous spinal fusion with pseudoarthrosis.

During a VA examination in March 1995, the veteran stated 
that he had suffered a inguinal hernia after delivering field 
rations up and down hills in Korea.  At that point, he said 
his back would "give out on him" and he was sent to an Army 
hospital in Japan where he was placed in skeletal traction 
for several weeks.  On physical examination, the veteran had 
normal posture while sitting in the chair.  While standing, 
his posture was abnormal in that he stood flexed at the lower 
back and hip region.  He had well-developed musculature of 
the back and the legs.  He had no focal areas of atrophy in 
his legs or back, but he had a mild degree of lumbar 
paraspinal muscle spasm.  He was markedly tender to palpation 
diffusely all along his lower lumbar spine in the paraspinal 
muscle region.  Forward flexion was about 40 degrees from 
vertical and backward extension was zero to five degrees from 
vertical.  Lateral bending was restricted ten degrees 
bilaterally.  The examiner stated that the veteran had no 
significant ability to rotate his spine and he had pain on 
motion.  The examiner noted that the veteran believed his 
current back problems had begun while he was in Korea and the 
examiner diagnosed severe degenerative disc disease of his 
entire lumbosacral spine.  The examiner stated, however, that 
he could not pinpoint when the veteran's degenerative disc 
problems had begun.

A private letter dated December 1995 shows that the veteran 
had aggravated his back, but it did not give any specific 
details about the matter.  Private letters dated March 1996 
and June 1997, apparently from the same private physician, 
reflect that the veteran had back pain and that he tended to 
walk with an altered gait.  The private physician reported 
that the veteran had degenerative disc disease of the L-spine 
and C-spine and he had an abnormal gait as a result.

A VA examination report dated July 1997 reflects that since 
the veteran's lumbar laminectomy and fusion in 1962, he had 
been followed intermittently for severe degenerative disc 
disease of his cervical and lumbar spine.  X-rays performed 
in July 1997 revealed that the veteran had posterolateral 
bony fusion and significant disc space narrowing.  The 
examiner stated that there was little to be done to alleviate 
the veteran's pain.  With regard to his functional 
assessment, he walked several times a week about a mile with 
significant pain and occasionally he rode a riding law mower.  
Otherwise, he was fairly sedentary.  The examiner diagnosed 
severe degenerative disc disease of the lumbosacral spine.  
He had limitation of motion and pain on motion.  The examiner 
noted that the veteran believed that his pain was present 
since his active military service in the 1950's.

A July 1997 radiology report shows that the veteran had 
posterior fusion.  The examiner reported that the veteran 
also had moderate degenerative disc disease at all levels of 
the lumber spine without significant interval progression.  
His impression was postoperative changes of posterior fusion 
and degenerative disc disease.  He saw no evidence of 
spondylolisthesis.

A VA orthopedic examination in April 1998 holds particular 
probative significance because it goes directly to the nature 
of the veteran's degenerative disc disease and the 
etiological nature of his lumbar back problems.  The examiner 
noted that an extensive review of the veteran's claims folder 
was conducted.  He noted the veteran's complaints of low back 
pain, observed that the reports tended to vary in the 
diagnoses provided and were also somewhat contradictory at 
times.  Review of the X-ray reports revealed a congenital 
abnormality of the L5 vertebrae with partial sacralization 
which led to the diagnosis of four lumbar type vertebrae.  
The VA examiner reported that the latest X-ray was consistent 
with a congenital abnormality.  He stated that there was one 
report from October 1953 that revealed hypertrophic changes 
at the L5-S1 level in the veteran's lumbosacral spine of five 
years duration due to an unknown cause.  This suggested to 
him that the veteran's back pain preceded his active service.  
In the examiner's opinion, reports of car accidents prior to 
the veteran's service could have been the original injury 
which prompted his repeated muscular strains.  The examiner 
noted that he had been requested to provide an opinion 
whether the veteran's current disorder of the lumbar spine 
was incurred or aggravated by service.  At the time of the 
veteran's active service and shortly thereafter, the examiner 
noted that there were only reports of mechanical back pain of 
a muscular strain nature.  During his time in service, the 
records revealed complaints of low back pain, but no comments 
on radiation or symptoms suggesting a herniated disk.  The 
examiner concluded that the findings supported the diagnosis 
of a muscular strain.  The veteran's post service records 
were also reviewed.  The examiner stated that while 
congenital abnormalities may result in abnormal function and 
predispose a lower threshold for injury, the veteran's strain 
would not be permanent, and would be treated in a manner 
similar to any other individual with lumbar muscular strain.

Moreover, the examiner stated that numerous reports of the 
veteran's employment in areas requiring heavy labor in years 
subsequent to his military service and even after his fusion 
indicated that he had incurred no permanent disability.  With 
regards to the veteran's multiple level degenerative disc 
disease, the examiner reported that this could in and of 
itself be described solely to the veteran's congenital 
deformities.  The VA examiner felt that exposure to 
repetitive vibrations, such as driving, could have 
exacerbated pre-existing conditions, such as degenerative 
disc disease.  This diagnosis was seen in relationship with a 
history of many years of heavy labor; however, he also noted 
that the relationship was certainly not 100 percent cause and 
effect.  Considering all of the above, the examiner's opinion 
was that the veteran's current multilevel degenerative disc 
disease was not likely a result of his activities in the 
service.  The examiner further stated that the veteran's 
diagnosis of muscular strain would not predispose him to a 
diagnosis of degenerative disc disease.  The veteran had 
evidence of congenital abnormalities which could have 
resulted in a lower threshold for injury such as a lumbar 
strain, but appropriately treated, the examiner thought this 
should not have been permanent, or even chronic.  Therefore, 
he supported previous statements that the veteran did not 
have a chronic low back problem which could be related to any 
particular incident in service.

During an RO hearing in August 1998, the veteran and his wife 
disputed some of the contentions made by the VA and the 
conclusions made by the VA examiner in April 1998.  For 
example, he said that he had not been in any car accidents 
prior to his active service.  Rather, he had brothers who had 
been in car accidents, and the VA had confused or 
misconstrued various statements he had made.  He said he had 
worked numerous jobs, including jobs as a cab driver, bus 
driver, coder, wrapper, welders' helper, conveyor operator, 
supervisor, dough mixer, and baker despite his pain and 
solely to afford his children the necessities of life, such 
as food and clothes.  He endured his back pain in physical 
jobs because he did not have the background for a desk job 
and he needed to make money for his family, but the fact that 
he had maintained some manual labor employment did not mean 
that he did not suffer from back pain.  Moreover, the 
veteran's wife stated that he had not undergone back surgery 
in 1986, as was stated in the Supplemental Statement of the 
Case (SSOC) dated May 1998.  The Board observes that the May 
1998 SSOC was referring to a March 1994 statement made by the 
veteran, in his claim for an increase, where he reported 
surgery in 1986.  The SSOC noted that the RO obtained 
treatment records from the Mayo Clinic dated in 1986 and it 
was specifically noted that there was no indication that 
surgery was performed in 1986.  The veteran's wife further 
disputed the examiner's assessment in April 1998 on the 
grounds that he did not have X-rays from the time of the 
veteran's military service in the 1950's.  The service 
medical record in the claims folder includes X-ray reports 
discussed by the examiner.

Legal Analysis

The preliminary issue is whether the veteran has submitted a 
well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  Considering 
the aforementioned contentions, the Board finds his claim 
plausible and capable of substantiation; therefore, it is 
well grounded within the meaning of 38 C.F.R. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that the RO has developed all 
relevant evidence necessary for an equitable disposition of 
this appeal.  The Board recognizes that the veteran's service 
representative requested that the veteran be afforded a VA 
orthopedic examination to assess the nature and etiology of 
his lower back problems and their relationship to his 
lumbosacral strain and his degenerative disc disease.  
However, the veteran has been afforded numerous VA 
examinations throughout the years, including the April 1998 
examination conducted for that purpose, and there is specific 
medical evidence concerning the relationship between his back 
problems, his degenerative disc disease, and his lumbosacral 
strain.  Therefore, although this case has presented an 
extensive and sometimes confusing array of symptomatology 
related to the veteran's low back, the Board finds that no 
further assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO service connected the veteran's lumbosacral strain in 
November 1955 and assigned a 10 percent evaluation, which is 
the rating currently in effect under Diagnostic Code (DC) 
5295.  That code provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation, the maximum allowable, is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72, DC 
5295.

The veteran's various back complaints, including from post 
service injuries, have grown increasingly symptomatic to the 
point where it is clear that he now has additional problems.  
One of the challenges before the Board is to properly analyze 
the extent to which the veteran's current low back problems 
are related to his service connected lumbosacral strain.  In 
this regard, the record contains a very detailed VA medical 
opinion in April 1998 which essentially states that the 
veteran's current back problems are the result of other 
causes including a congenital condition and are not the 
result of the service connected lumbosacral strain.  Although 
the VA has been compensating the veteran for lumbosacral 
strain for more than 45 years, the VA examiner in April 1998 
stated that the veteran's lumbosacral strain should not have 
been permanent, or even chronic.  The veteran has reported 
that he worked some manual labor jobs despite his lumbar back 
pain, but this testimony does not obviate the fact that he 
was nevertheless able to perform significant physical tasks.

The Board would also point out, in response to the questions 
raised at the veteran's hearing, that the examiner in April 
1998 had access to the claims file, including extensive 
service medical records and an X-ray report dated in October 
1953.  There is also affirmative evidence in the veteran's 
service medical records that he was a passenger in a car that 
went off a 10 foot embankment in Alton, Illinois in 1942, and 
he was involved in a head-on accident Edwardsville, Illinois 
in 1949.  The veteran reported these accidents himself to 
medical personnel in the 1950's.  The service medical records 
indicate that he injured his back on both occasions, and the 
military doctor who later examined him concluded that his 
degenerative disease was etiologically related to these 
accidents.  Moreover, the veteran was involved in a bus 
accident sometime in 1962 and he suffered a back injury while 
working in construction many years after his military 
service.  We find the detailed examination report and opinion 
provided in April 1998, which was based on examination of the 
veteran and review of his records, to be persuasive in 
determining the extent of his service connected lumbosacral 
strain. 

The veteran's representative has specifically referred the 
Board's attention to VA examinations in March 1995 and July 
1997.  The representative has stated that these examinations 
show that the veteran is suffering from back spasms and that 
this medical evidence is probative of the lumbosacral strain, 
rather than the degenerative disc disease.  In light of the 
representative's direction, the Board has made special 
consideration of these examinations.  The VA examination in 
March 1995 does, in fact, show that the veteran has muscle 
spasm.  However, the examination report reflects that the 
spasm manifests only to a mild degree.  With regard to the VA 
examination in July 1997, the Board has closely inspected the 
report and cannot discern where it shows that he is suffering 
from muscle spasm.  Considering that the other medical 
evidence of record does not address whether the veteran is 
suffering from muscle spasm, the Board finds it unclear as to 
whether he does, in fact, currently have muscle spasm, 
despite the March 1995 report.  The schedular criteria 
provide that when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Thus, 
although there is some doubt as to whether the veteran is 
suffering from muscle spasm on extreme forward bending, the 
Board concludes that a 20 percent evaluation, and no more, is 
warranted for the service connected lumbosacral strain.

No evidence of record shows that the veteran's symptoms 
consist of positive Goldthwaite's sign and marked limitation 
of forward bending in a standing position.  The veteran has 
also not been shown to have listing of the whole spine to the 
opposite side.  Thus, a rating in excess of 20 percent is not 
warranted for the symptomatology presented during numerous 
examination regarding the veteran's lumbar back.  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this regard, the Board has also considered the 
claim as it relates to his complaints of impairment in the 
area of the lumbar spine under other potentially applicable 
codes such as DC's 5292 and 5293.  However, the Board finds 
no basis upon which to assign a higher disability evaluation 
under any of the other codes which contemplate disability of 
the lumbar spine, based on the findings as set forth above.  
The Board finds that the veteran's service connected 
lumbosacral strain is most appropriately rated under 
Diagnostic Code 5295 which provides the rating criteria for 
this disability.  Further, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, but the clinical 
findings are not reflective of additional disability due to 
pain or weakened movement associated with the service-
connected disability at issue.



ORDER

An increased rating of 20 percent, and no more, is granted 
for lumbosacral strain, subject to the laws and regulations 
governing the payment of monetary benefits.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

